Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  163058(55)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  VICKI SWANZY, Personal Representative                                                                                Justices
  of the ESTATE OF JOHN SWANZY,
              Plaintiff-Appellee,
                                                                     SC: 163058
  v                                                                  COA: 351649
                                                                     Kent CC: 18-008023-NH
  EDWARD J. KRYSHAK, M.D.,
            Defendant,
  and

  SPECTRUM HEALTH PRIMARY CARE
  PARTNERS, doing business as SPECTRUM
  HEALTH MEDICAL GROUP,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the joint motion of the Michigan Health and Hospital
  Association, Michigan Osteopathic Association, and Michigan State Medical Society to
  file a brief amicus curiae is GRANTED. The amicus brief submitted on August 30, 2021,
  is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  September 1, 2021

                                                                                Clerk